DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 12/11/2020.
Claims 1 – 3, 5 – 10, 12 - 17 and 19 - 21 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Shig Furukawa on January 5, 2020.

Claims:
1. 	(Currently Amended)  A system comprising:
a processor;
an operating system processed by the processor; and
a container application executable by the operating system, the container application being a non-virtualized application based on an Android package kit format and being able to receive a configuration update from a cloud service and transmit the configuration update to one or more 3rd party applications, wherein the container application is configured to act as a proxy between the one or more 3rd party applications and both native system registries of the operating system and system files of the operating system by: 
executing the one or more 3rd party applications installed in the container application;
intercepting requests from the one or more 3rd party applications to the operating system; and
configuring the requests such that the requests appear to the operating system as originating from the container application by one of:
handling the requests internally within the container application,
modifying the requests and passing the modified requests to the operating system, or
passing the requests to the operating system without modification.

3. 	(Currently Amended)	The system of claim 1, wherein the container application is configured to:
transmit communications to [[a]] the cloud service via the operating system;
receive instructions from the cloud service via the operating system; and
control the one or more 3rd party applications based, at least in part, on the instructions.

4. 	(canceled)

7. 	(Currently Amended)	The system of claim 1, wherein the container application is configured to provide information to [[a]] the cloud service via the operating system regarding operations or calls generated by the one or more 3rd party applications.

8. 	(Currently Amended)	A method comprising:
operating a container application, the container application being a non-virtualized application based on an Android package kit format and being able to receive a configuration update from a cloud service and transmit the configuration update to one or more 3rd party applications, in an operating system so that the container application act as a proxy between the one or more 3rd party applications and both native system registries of the operating system and system files of the operating system by:
receiving instructions from the operating system;
executing the one or more 3rd party applications installed in the container application;
intercepting requests from the one or more 3rd party applications to the operating system; and
configuring the requests such that the requests appear to the operating system as originating from the container application by one of:
handling the requests internally within the container application,
modifying the requests and passing the modified requests to the operating system, or
passing the requests to the operating system without modification.

10. 	(Currently Amended)	The method of claim 8, further operating the container application in the operating system so that the container application:
transmits communications to [[a]] the cloud service via the operating system;
receives instructions from the cloud service via the operating system; and
controls the one or more 3rd party applications based, at least in part, on the instructions.

11. 	(canceled)

14. 	(Currently Amended)	The method of claim 8, wherein the container application is configured to provide information to [[a]] the cloud service via the operating system regarding operations or calls generated by the 3rd party applications. 

15. 	(Currently Amended)	A non-transitory computer-readable medium having instructions stored thereon which, when executed by a computing device, cause the computing device to implement a container application to perform operations comprising:
acting as a proxy between one or more 3rd party applications and both native system registries of the operating system and system files of the operating system by:
receiving instructions from an operating system;
executing the one or more 3rd party applications installed in the container application, the container application being a non-virtualized application based on an Android package kit format and being able to receive a configuration update from a cloud service and transmit the configuration update to the one or more 3rd party applications;
intercepting requests from the one or more 3rd party applications to the operating system; and
configuring the requests such that the requests appear to the operating system as originating from the container application by one of:
handling the requests internally within the container application,
modifying the requests and passing the modified requests to the operating system, or
passing the requests to the operating system without modification.

17. 	(Currently Amended)	The non-transitory computer-readable medium of claim 15, having additional instructions stored thereon which, when executed by the computing device, cause the computing device to implement the container application to perform additional operations comprising:
transmitting communications to [[a]] the cloud service via the operating system;
receiving instructions from the cloud service via the operating system; and
controlling the one or more 3rd party applications based, at least in part, on the instructions.

18. 	(canceled)

21. 	(Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein the container application is configured to provide information to [[a]] the cloud service via the operating system regarding operations or calls generated by the 3rd party applications.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 8 and 15), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 8 and 15):
a container application executable by the operating system, the container application being a non-virtualized application based on an Android package kit format and being able to receive a configuration update from a cloud service and transmit the configuration update to one or more 3rd party applications, wherein the container application is configured to act as a proxy between the one or more 3rd party applications and both native system registries of the operating system and system files of the operating system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194